In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Dillon, J.), dated June 4, 2001, as granted the defendant’s motion to punish her for civil contempt and directed her incarceration for a period of seven days, commencing on June 25, 2001. By decision and order of this Court dated June 26, 2001, enforcement of the order dated June 4, 2001, was stayed pending determination of the appeal.
Ordered that the order is modified by adding thereto a provision suspending the sentence of seven days imprisonment; as so modified, the order is affirmed, without costs or disbursements.
Under the circumstances of this case, the imposition of a seven-day jail sentence for violating the temporary order of protection was excessive. Accordingly, we substitute our discretion for that of the Supreme Court and impose a suspended sentence (see generally Matter of Lewin v Lewin, 124 AD2d 730). Feuerstein, J.P., O’Brien, Townes and Cozier, JJ., concur.